Citation Nr: 0835884	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-11 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disorder 
including radiating leg pain.

2.  Entitlement to service connection for a low back disorder 
including radiating leg pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  

In an unappealed November 2001 rating decision, the RO denied 
the veteran's claim for service connection for a low back 
condition.  That decision is final and cannot be reopened 
without receipt of new and material evidence.

The Board notes that, in the August 2005 rating decision, the 
RO reopened and then confirmed and continued the denial of 
the veteran's claim for service connection for a low back 
condition.

However, even if an RO makes an initial determination to 
reopen a claim, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108 and 7104(b) to review the RO's preliminary decision 
and must find new and material evidence in order to establish 
its jurisdiction to review the merits of a previously denied 
claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Thus, the Board will first determine whether new and material 
evidence has been submitted.  If new and material evidence 
has been received, the Board will reopen the claim and 
consider entitlement to service connection for a low back 
disorder on a de novo basis.

In October 2007, the veteran, sitting at the RO, testified 
during a hearing conducted via videoconference with the 
undersigned sitting at the Board's main office in Washington, 
D.C.  A transcript of the hearing is of record.  At his 
hearing, the veteran expressed a desire to withdraw any claim 
pertaining to service connection for cervical spine and 
asthma disorders.  These matters are withdrawn, and are not 
on appeal to the Board at this time.  38 C.F.R. § 20.204 
(2008).  As such, the Board will confine its consideration to 
the issues on the title page.


FINDINGS OF FACT

1.	In a November 2001 rating decision, the RO denied 
entitlement to service connection for a low back 
disorder including radiating leg pain.  The veteran was 
notified in writing of the RO's action and did not file 
a timely appeal with respect to this issue. 

2.	Evidence received since the RO's unappealed November 
2001 rating decision relates to a previously 
unestablished element of the claim and raises a 
reasonable possibility of substantiating the claim. 

3.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed low back disorder, including degenerative disk 
disease, is related to the veteran's period of military 
service, nor was osteoarthritis manifested within a year 
of his discharge from active service.


CONCLUSIONS OF LAW

1.  Evidence received since the November 2001 rating decision 
that denied service connection for a low back disorder 
including radiating leg pain is new and material, and the 
claim for service connection for a low back disorder 
including radiating leg pain is reopened.  38 U.S.C.A. §§ 
5100-5103A, 5106-7, 5108, 7104(b), 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156(a), 3.102, 3.159 (2007).

2.  A low back disorder including radiating leg pain, 
variously diagnosed as degenerative disk disease, was not 
incurred in or aggravated by the veteran's active military 
service, nor may arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Regarding the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
low back disorder including pain radiating into the legs, the 
VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  As this claim is, in fact, being reopened 
and then considered on a de novo basis, any potential 
violation of the Court's holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006) (VCAA notice requirements with respect to 
reopening claims), is rendered moot.

Regarding the issue of service connection for a low back 
disorder, proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  However, for claims 
pending on or after May 30, 2008, 38 C.F.R. § 3.159 has been 
amended to eliminate the fourth requirement.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

Regardless of the new provision, a letter issued by the RO in 
March 2005 complied with the previous requirement and 
contained a notation that the veteran should send VA any 
records pertinent to his claimed condition.  This statement 
served to advise the veteran to submit any evidence in his 
possession pertinent to the claim on appeal.

In the March 2005 letter, the RO notified the veteran of the 
evidence needed to substantiate his claim for service 
connection.  This letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that she was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed Cir. 2007).

The veteran has substantiated his veteran's status, and the 
March 2005 letter contained notice on the second and third 
Dingess elements.  However, he did not receive notice on the 
effective date and rating elements.  A procedural or 
substantive error is prejudicial when the error affects a 
substantial right that a statutory or regulatory provision 
was designed to protect.  See McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984).  Such an error affects 
the essential fairness of the adjudication. Id.; see Parker 
v. Brown, 9 Vet. App. 476 (1996); see also Intercargo Ins. 
Co. v. United States, 83 F.3d 391 (Fed.Cir.1996).  
Accordingly, if the error does not affect the "essential 
fairness" of the adjudication by preventing her meaningful 
participation in the adjudication of the claim, then it is 
not prejudicial.  McDonough, supra; Overton v. Nicholson, 20 
Vet. App. 427, 435-7 (2006).  Despite the timing deficiency 
with regard to the VCAA notice, he was given ample 
opportunity to provide the necessary evidence to support his 
claim.  He thus, had a meaningful opportunity to participate, 
and was not prejudiced.   

Because the claim is being denied, no effective date or 
rating is being assigned.  The absence of notice on these 
elements does not affect the ability of the veteran to 
participate in the adjudication of the underlying claim for 
service connection.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records and VA medical records.  
Additionally, he underwent VA examinations in July 2005 and, 
in October 2007, testified during a hearing before the 
undersigned.

There is no indication of additional pertinent evidence that 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.

Therefore, the facts relevant to the veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"). 




I.  Whether New and Material Evidence Has Been Submitted to 
Reopen the Claim for Service Connection for a Low Back 
Disorder Including Radiating Leg Pain

A November 2001 RO rating decision denied service connection 
for a low back disorder including radiating leg pain on the 
basis that there was no relationship between a back condition 
and any disease or injury during service.  The veteran was 
notified of the RO's determination in writing and did not 
appeal, and the November 2001 rating decision became final.  
38 U.S.C.A. § 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for a low back disorder.  38 U.S.C.A. § 5108.

In February 2005, the veteran filed an application to reopen 
the claim for entitlement to service connection.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.

Evidence received since the November 2001 rating decision 
includes the veteran's October 2007 testimony to the effect 
that he had a continuity of back symptoms since his active 
duty.  The veteran stated that he experienced back problems 
since injuring his back in service and was treated by now-
deceased physicians whose records were unavailable to him. 

The statements that the veteran continued to suffer from a 
back disorder pertain to the previously unestablished element 
of a link between a current back disability and service.  For 
purposes of the new and material determination, the veteran's 
statements to the Board during his 2007 hearing are deemed to 
be credible.  Justus, 3 Vet. App. at 513.  Moreover, 
consistent with Hodge, this evidence certainly contributes to 
a more complete picture of the circumstances surrounding the 
veteran's claim of having an injury or disorder related to 
service.  Therefore, new and material evidence has been 
submitted and the claim for service connection for a low back 
disorder is reopened.  However, once a claim is reopened, the 
Board must consider the appellant's claim for service 
connection for a low back disorder with radiating leg pain on 
a de novo basis.




II.  Service Connection for a Low Back Disorder 

A. Applicable Laws and Regulations

Under 38 U.S.C.A. §1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not 
be diagnosed within the presumption period, it must be shown, 
by acceptable evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B. Factual Background

Service treatment records reveal that, in January 1964, the 
veteran presented with complaints of back pains after lifting 
heavy objects and was diagnosed with a sprain of the upper 
lumbar paraspinal muscles.  The veteran's March 1965 
separation examination is negative for findings of a back 
abnormality.

Post service, in an undated letter, Dr. J.J.P.B., a 
chiropractor, stated that the veteran was under his care 
biweekly from June to July 1965, for neck and low back 
complaints.

In February 1992 the veteran presented to P.L., M.D., with 
complaints of neck pain since injuring himself at work while 
unloading a truck in October 1991.  The veteran's pain was 
initially neck and right shoulder pain but progressed to 
involve left shoulder pain as well as some mild low back 
discomfort.  Dr. L. felt that the veteran's low back problem 
was a chronic low back strain for which no further evaluation 
was deemed warranted.

An April 1995 magnetic resonance image (MRI) demonstrated an 
annular bulge with degenerative disc changes at the L4-5 
level.  X-rays demonstrated degenerative osteoarthritis in 
the lumbar spine.

In a November 1999 letter, M.K., D.O., stated that he treated 
the veteran for chronic neck and low back pain since 1991.  
According to this physician, the veteran suffered from a 
herniated disc in the cervical spine, cervical radiculopathy, 
chronic cervical strain and low back pain which may be 
related to arthritis.  He also had signs of lumbar 
radiculopathy.

In a November 1999 letter, S.K., D.C., stated that he treated 
the veteran for a total of 9 times for upper and lower back 
problems beginning in January 1975.

The veteran underwent a VA neurological examination in July 
2005.  The veteran reported hurting his back while lifting 
things overhead during active duty.  He was diagnosed with a 
lumbosacral back strain and had back pain ever since.  The 
examiner stated that there was no evidence of any significant 
neurological dysfunction in his lower extremities.  He had no 
evidence of radiculopathy on his neurological examination.  
The examiner concluded that the veteran most likely suffered 
from mechanical low back pain, musculoskeletal in nature and 
not due to any specific nerve or nerve root impingement.

The veteran also underwent a VA orthopedic examination in 
July 2005.  X-rays of the lumbosacral spine demonstrated 
degenerative disk disease.  The examiner noted that the 
veteran was seen in service only once for low back pain.  The 
veteran reported that he was leaving the service early and 
did not have time to report back pain at his separation 
examination.  The examiner stated that, while in service the 
veteran was diagnosed with a sprain of the upper lumbar 
paraspinal muscles, but his current complaints dealt with the 
lower lumbar spine.  The VA examiner concluded that it was 
not as likely as not that the veteran's current degenerative 
disk disease at L4-L5 and L5-S1 was related to a disorder 
established in the service.

During his October 2007 hearing, the veteran testified that 
he currently experienced the same type of pain that he felt 
while in service.

B. Legal Analysis

The record documents that the veteran has degenerative disk 
disease of the lumbar spine.  The element of an in-service 
event is satisfied as the record documents a back injury 
during service.

The remaining question is whether the current disability can 
be linked to disease or injury in service.

Regarding entitlement to service connection on a direct 
basis, the evidence in favor of a link between a current 
disability and an injury or disease in service consists of 
the veteran's recent report of a continuity of symptomatology 
since service.

The veteran's claims of a continuity of symptomatology are 
not sufficient to establish a relationship between the in- 
service disease and the current back condition.  As a lay 
person, he is not competent to render an opinion on matters 
of medical causation.  Espiritu v. Derwinski, supra.

The medical records do not contain any objective evidence 
that the veteran's current back disorder is related to any 
disease or injury during service.  More importantly, the July 
2005 VA orthopedic examiner concluded that it was not as 
likely as not that the veteran's current degenerative disk 
disease at L4-L5 and L5-S1 was related to a condition 
established in the service.

As there is no competent medical opinion linking the 
veteran's current back disorder to service, the preponderance 
of the evidence is, therefore, against the claim for 
entitlement to service connection on a direct basis.

While the veteran states that he had back pain since his time 
in the military, there is no objective medical evidence of 
degenerative osteoarthritis in the lumbar spine prior to 
1995, nearly 30 years after his discharge from service.  

The preponderance of the evidence is against a finding that 
the veteran's current osteoarthritis of the low back is 
related to a disease or injury during service, or that it 
became manifest within a year of his discharge from active 
service.  The first showing of osteoarthritis of the lumbar 
spine is in 1995, many years after the veteran's last year of 
service.  The weight of the evidence is also against 
presumptive service connection.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

In addition, and as previously noted, the veteran does not 
meet the burden of presenting evidence as to medical cause 
and effect, or a diagnosis, merely by presenting his own 
statements, because as a layperson he is not competent to 
offer medical opinions.  The veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus his statements 
regarding causation are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. at 495; see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  There is no 
evidence showing, and the veteran does not assert, that he 
has had sufficient medical training to provide competent 
medical evidence as to the etiology of his claimed low back 
disorder with radiating leg pain.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed low back disorder with radiating leg pain.  
The preponderance of the evidence is therefore against the 
appellant's claim of entitlement to service connection a low 
back disorder with radiating leg pain.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
low back disorder with radiating leg pain is not warranted.






(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the 
appellant's application to reopen the claim of entitlement to 
service connection for a low back disorder including pain 
radiating into the legs is reopened.

Service connection for a low back disorder including pain 
radiating into the legs, variously diagnosed as degenerative 
disc disease, is denied.


____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


